                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

THOMAS PRITCHARD,

            Plaintiff,

v.                              Case No:        2:19-cv-94-FtM-29MRM

FLORIDA HIGH SCHOOL ATHLETIC
ASSOCIATION, INC.,

           Defendant.


                          OPINION AND ORDER

       This matter comes before the Court on plaintiff’s Motion for

Preliminary Injunction (Doc. #5) filed on February 14, 2019.

Defendant filed a Memorandum in Opposition (Doc. #24) on March 14,

2019.    The Court heard oral arguments on the motion on March 18,

2019.    For the reasons set forth below, the motion is denied.

                                     I.

       On February 13, 2019, plaintiff Thomas Pritchard filed a

three-count   Verified   Complaint    against    defendant   Florida   High

School Athletic Association, Inc., alleging violations of Title II

of the Americans with Disabilities Act and the Rehabilitation Act

of 1973, based on disability discrimination.           (Doc. #1, pp. 12-

16.)     Defendant is a non-profit corporation and the athletic

administrative organization that regulates student participation

in Florida high school athletic programs.           (Id. p. 2.)   As part

of this regulation, defendant adopts and publishes bylaws relating
to student-athlete eligibility.          (Id. p. 3.)       One such bylaw

provides the following:

     9.5.1     High School Student Has Four Years of
     Eligibility. A student is limited to four consecutive
     school years of eligibility beginning with school year
     he/she begins ninth grade for the first time. This does
     not imply that the student has four years of
     participation. After four consecutive school years, the
     student is permanently ineligible.

(Doc. #1-3, p. 23.)

     Per the Verified Complaint, plaintiff participated in high

school athletics during his ninth and tenth grade years in Virginia

before    transferring    to   Florida   and   attending   the   Canterbury

School.    (Id. pp. 4-6.)       Based on a pre-enrollment assessment,

Canterbury administrators recommended plaintiff repeat the tenth

grade.    (Id. p. 6.)    Plaintiff did so, and competed in the school’s

basketball and lacrosse programs.          (Id.)    The following year in

the eleventh grade, plaintiff competed in the school’s football,

basketball, and lacrosse programs.         (Id.)   Under defendant’s Bylaw

9.5.1, this was the final year of plaintiff’s eligibility because

it was his fourth consecutive year in high school.

     Plaintiff is now in the twelfth grade at Canterbury and on

track to graduate at the end of the school year.           (Id. p. 7.)   In

August 2018, Canterbury filed a request with defendant to waive

Bylaw 9.5.1 and allow plaintiff to have an additional year of

eligibility.    (Doc. #1-4, pp. 24-27.)        During the 2017-18 school

year, Canterbury staff recommended a psychologist test plaintiff.



                                   - 2 -
(Doc. #1, pp. 6-7.)          A full psychoeducational evaluation concluded

plaintiff possessed a learning disorder with impairment in reading

and comprehension.           (Id. p. 7.)      Canterbury administrators also

identified a previous injury to plaintiff’s hand, which caused him

to    have   to    write    with    his   non-dominate     hand,   as    a   physical

disability that adversely affected his math proficiency.                     (Id. p.

7.)    As a supplement to the school’s requested waiver, plaintiff’s

attorney argued that a waiver was appropriate because of, inter

alia, plaintiff’s learning disability and his hand injury.                     (Doc.

#1-4, p. 50.)

       Defendant’s Sectional Appeals Committee held a hearing on the

matter on September 6, 2018 and ultimately denied the request for

a waiver.         (Doc. #1-6, p. 109.)            A second hearing was held on

October 4, 2018 with the same result.                     (Doc. #1-8, p. 150.)

Plaintiff appealed the Committee’s decision to defendant’s Board

of Directors, which conducted a hearing on October 28, 2018.                   (Doc.

#1-10, p. 195.)           The Board upheld the Committee’s ruling denying

the waiver on November 1, 2018.             (Id.)

       On February 14, 2019, plaintiff filed a Motion for Temporary

Restraining Order seeking, inter alia, a temporary restraining

order and preliminary and permanent injunctions ordering defendant

to accommodate him by allowing him to participate in boys’ lacrosse

during the 2018-19 school year.             (Doc. #5, p. 2.)       On February 19,

2019,    the      Court    denied   the   portion    of   the   motion    seeking   a



                                          - 3 -
temporary restraining order.        (Doc. #6.)   The Court found that by

waiting to file the motion for nearly three and a half months until

only   two   days   before   the   lacrosse   team’s   season   began,   the

“emergency” nature of the plaintiff’s situation was his own making.

(Id. p. 5.)

       On February 25, 2019, plaintiff filed a request for a hearing

on his motion for preliminary injunction.         (Doc. #14.)    The Court

granted the motion, (Doc. #21), and a hearing was conducted on

March 18, 2019.       Having considered the arguments made at the

hearing and in the motion, as well as the applicable case law, the

Court finds the request for a preliminary injunction should be

denied.

                                      II.

       In determining whether preliminary injunctive relief is to be

granted, the Court considers whether the movant has established

(1) a substantial likelihood of success on the merits, (2) that

irreparable injury will be suffered if the relief is not granted,

(3) that the threatened injury outweighs the harm the relief would

inflict on the non-movant, and (4) that entry of the relief would

serve the public interest.         Schiavo ex rel. Schindler v. Schiavo,

403 F.3d 1223, 1225-26 (11th Cir. 2005).               In this Circuit, a

preliminary injunction is “an extraordinary and drastic remedy not

to be granted unless the movant clearly established the ‘burden of

persuasion’” as to each of the four prerequisites.               Siegel v.



                                     - 4 -
LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (citation omitted).

Because the movant “must meet all four prerequisites to obtain a

preliminary injunction, failure to meet even one dooms” the motion.

Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir.

2016).

      A preliminary injunction is typically prohibitive in nature

and seeks simply to maintain the status quo pending a resolution

of the merits of the case.       Haddad v. Arnold, 784 F. Supp. 2d

1284, 1295 (M.D. Fla. 2010); see also Bloedorn v. Grube, 631 F.3d

1218, 1229 (11th Cir. 2011) (noting that the purpose of the

“extraordinary remedy” of a preliminary injunction in advance of

trial is “to preserve the positions of the parties as best [the

court can] until a trial on the merits may be held”).              Here,

plaintiff does not seek to maintain the status quo, but rather

seeks an injunction ordering defendant to accommodate him by

allowing him to participate in the lacrosse season.         (Doc. #5, p.

2.)   Such a request is considered a “mandatory or affirmative

injunction.”     While defendant argues that such an injunction

requires   a   heightened   burden   of   demonstrating   entitlement   on

plaintiff, it cites no binding authority.          The Court therefore

holds plaintiff to the usual requirements.




                                 - 5 -
                                       III.

  A. Irreparable Injury

      The   Court    begins   its    analysis     by   reexamining     its   prior

conclusion that plaintiff’s three and a half months delay in moving

for ex parte relief was fatal to his request for a temporary

restraining order.       In examining the factors for a preliminary

injunction, the Eleventh Circuit has noted that waiting such a

period undercuts an argument that the movant faces “irreparable

injury” without relief:

      A delay in seeking a preliminary injunction of even only
      a few months—though not necessarily fatal—militates
      against a finding of irreparable harm.     A preliminary
      injunction requires showing “imminent” irreparable harm.
      Indeed, the very idea of a preliminary injunction is
      premised on the need for speedy and urgent action to
      protect a plaintiff’s right before a case can be resolved
      on its merits. For this reason, our sister circuits and
      district courts within this Circuit and elsewhere have
      found that a party’s failure to act with speed or urgency
      in moving for a preliminary injunction necessarily
      undermines a finding of irreparable harm.

Wreal, 840 F.3d at 1248 (citations omitted).

      Plaintiff argues his delay in pursuing injunctive relief does

not   negate   a    finding   of    irreparable    harm   as   he    possesses   a

reasonable explanation for the delay.             (Doc. #14, p. 6); see also

Roberts v. Swearingen, 2018 WL 4620707, *2 (Fla. M.D. Sept. 26,

2018) (noting many courts typically decline to grant preliminary

injunctions in the face of “unexplained delays of more than two

months” (emphasis added and citation omitted)).                     Plaintiff has




                                      - 6 -
submitted affidavit evidence that he suffered severe depression

after   defendant   denied   his    eligibility   request    and   became

“paralyzed” for several months.        (Doc. #14-3, p. 233.)       Due to

this depression, plaintiff did not want to pursue any legal action

regarding his eligibility for some time.       (Id. pp. 233-34.)

     For purposes of the motion, the Court will assume the validity

of plaintiff’s assertions and that they are sufficient to excuse

his delay.   See Advanced Commc’n Design, Inc. v. Premier Retail

Networks, Inc., 46 Fed. App’x 964, 984 (Fed. Cir. 2002) (“[W]e

excuse delayed requests for Rule 65 relief when, as in this case,

the movant has offered a ‘good explanation’ for that delay.”);

Kotori Designs, LLC v. Living Well Spending Less, Inc., 2016 WL

6833004, *2 (M.D. Fla. Nov. 21, 2016) (“If Ms. Dalton’s claims are

true, then the Court agrees that Plaintiff did not unreasonably

delay in pursuing injunctive relief.”).

  B. Likelihood of Success on the Merits

     Nonetheless, the Court finds a preliminary injunction is

inappropriate   because   plaintiff    has   failed   to   demonstrate   a

substantial likelihood of success on the merits.             Plaintiff’s

claims are based upon Section 504 of the Rehabilitation Act, 29

U.S.C. § 794, and Title II of the ADA, 42 U.S.C. § 12132, et. seq.

(Doc. #1, p. 3.)    As such, the Court will analyze the “substantial

likelihood of success” element as it relates to each of these

statutes.



                                   - 7 -
   (1) Rehabilitation Act

     The   Rehabilitation      Act   provides,   in     pertinent    part,   “No

otherwise qualified individual with a disability . . . shall,

solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal

financial assistance . . . .”         29 U.S.C. § 794(a).       Accordingly,

to establish a claim under the Rehabilitation Act, plaintiff must

prove: (1) he has a disability as defined by the Act; (2) he is

“otherwise qualified” to participate in high school athletics as

regulated by defendant, or that he may be “otherwise qualified”

via “reasonable accommodations;” (3) he is being excluded from

participating in high school athletics “solely because of his

disability;”    and    (4)     defendant     receives     federal    financial

assistance.    Johnson v. Fla. High School Activities Ass’n, Inc.,

899 F. Supp. 579, 582 (M.D. Fla. 1995), vacated on mootness

grounds, 102 F.3d 1172 (11th Cir. 1997).

     The Court finds that even assuming plaintiff can meet the

other elements, he likely cannot demonstrate the second and third

elements   listed     above.     Regarding     the    latter,   it   is   clear

plaintiff is not being excluded from participating in high school

athletics “solely because of his disability.”              Rather, plaintiff

is being excluded because he has already completed four consecutive

years and, therefore, like every other student, he is ineligible



                                     - 8 -
under   defendant’s     bylaws.      See     Sandison     v.    Mich.    High   Sch.

Athletic Ass’n, Inc., 64 F.3d 1026, 1032 (6th Cir. 1995) (finding

high school athletic association’s rule disqualifying students who

reach nineteen years of age by a specified date could not be

characterized as a decision made “solely by reason” of a student’s

disability because it was a neutral rule applied neutrally); see

also Baird ex rel. Baird v. Rose, 192 F.3d 462, 468 n.6 (4th Cir.

1999) (“Undoubtedly, the application of a neutral rule that applies

to disabled and nondisabled individuals alike cannot be considered

discrimination on the basis of disability.”).

     The Court also finds that plaintiff has not demonstrated he

is “otherwise qualified” to participate.                 Plaintiff cannot meet

defendant’s requirements in spite of his disability since he has

already completed four consecutive years.                Therefore, plaintiff’s

claim depends upon a showing that defendant could have reasonably

accommodated him and refused to do so.               See Sandison, 64 F.3d at

1034 (“Under section 504, a disabled individual is ‘otherwise

qualified’    to    participate    in    a   program     if,    with    ‘reasonable

accommodation,’       the    individual        can   meet       the     ‘necessary’

requirements of the program.” (citing Doherty v. S. Coll. of

Optometry,    862   F.2d    570,   574   (6th    Cir.    1988)).        “Reasonable

accommodations do not require an institution ‘to lower or to effect

substantial     modifications       of       standards     to     accommodate     a

handicapped person.’”        Pottgen v. Mo. State High Sch. Activities



                                     - 9 -
Ass’n, 40 F.3d 926, 930 (8th Cir. 1994) (quoting Se. Cmty. Coll.

v. Davis, 442 U.S. 397, 413 (1979)).                     Accommodations are not

reasonable if they impose “undue financial and administrative

burdens,” or if they require a “fundamental alteration in the

nature of [the] program.”            Id. (quoting Sch. Bd. of Nassau Cty.,

Fla. v. Arline, 480 U.S. 273, 287 n.17 (1987)).

     Plaintiff’s         Verified    Complaint     argues     that    the   requested

accommodation,      that       is,   allowing     him    an   additional     year   of

eligibility, is neither an undue burden nor fundamentally alters

defendant’s     program.         (Doc.    #1,   pp.     13,   15.)    In    contrast,

defendant argues waiving the four-year rule to allow plaintiff a

fifth year of participation “would alter the fundamental nature”

of defendant’s eligibility program.               (Doc. #24, p. 33.)        The Court

agrees with defendant.          Several circuit courts considering similar

issues     have     found       such     waivers        constituted     fundamental

alterations.      See      McPherson v. Mich. High Sch. Athletic Ass’n,

Inc., 119 F.3d 453, 462 (6th Cir. 1997) (“Requiring a waiver of

the eight-semester rule, under the circumstances present here,

would work a fundamental alteration in Michigan high school sports

program.”); Sandison, 64 F.3d at 1035 (concluding waiver of age

restriction fundamentally alters the high school sports program);

Pottgen,   40     F.3d    at    929-30    (finding      age   restriction     was   an

essential eligibility requirement and waiving such a requirement

would constitute a fundamental alteration of high school sports



                                         - 10 -
program).      The     Court   finds     these   opinions     persuasive     and

determines    the     accommodation    plaintiff    is    requesting,      i.e.,

waiving the applicable bylaw, would be a fundamental alteration of

defendant’s program. 1      Accordingly, the Court finds plaintiff has

not    demonstrated    a   substantial    likelihood     of   success   on   his

Rehabilitation Act claim.

      (2) Americans With Disabilities Act

       Turning to plaintiff’s ADA claim, Title II provides that “no

qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public

entity, or be subjected to discrimination by any such entity.”

42 U.S.C. § 12132.

       To establish a claim under Title II of the ADA, plaintiff

must show (1) he is a “qualified individual with a disability,”

(2) he was either excluded from participation in or denied the

benefits of a public entity’s services, programs, or activities,



       1
       In support of his argument that the requested waiver is
reasonable, plaintiff relies heavily on this Court’s prior opinion
in Johnson v. Florida High School Activities Association, Inc.,
899 F. Supp. 579, 582 (M.D. Fla. 1995). However, as previously
noted, Johnson was vacated by the Eleventh Circuit after that court
determined the issue had been rendered moot. Johnson v. Fla. High
School Activities Ass’n, Inc., 102 F.3d 1172 (11th Cir. 1997). It
is also worth noting that the district court opinion in Johnson
relied mainly on the dissent in Pottgen and the district court
decision subsequently reversed in Sandison. Johnson, 899 F. Supp.
at 585.



                                   - 11 -
or was otherwise discriminated against by a public entity, and (3)

the exclusion, denial of benefit, or discrimination was by reason

of his disability. 2         See Bircoll v. Miami-Dade Cty., 480 F.3d 1072,

1083       (11th   Cir.    2007).     As   with   the   Court’s   determination

regarding section 504 of the Rehabilitation Act, the Court finds

plaintiff cannot demonstrate a substantial likelihood of success

regarding his ADA claim because he is not a “qualified individual

with a disability” and his exclusion from participation was not

“by reason” of his disability. 3

       Regarding the latter element, the Court notes again that

plaintiff is prevented from participating in high school athletics

this year not because of his disability, but because he has already

completed four consecutive years.               Accordingly, the Court finds

plaintiff is unlikely to succeed in establishing the “by reason of

his disability” element.            See Sandison, 64 F.3d at 1036 (“We again

conclude that Sandison and Stanley were excluded by reason of age,

not disability.           Absent their respective learning disability, the




       2
       For purposes of this Order, the Court will assume without
deciding that defendant is a public entity.
       3
       The Eleventh Circuit has noted that claims brought under
the Rehabilitation Act are evaluated under the same standards as
claims brought under the ADA.      Waddell v. Valley Forge Dental
Assocs., Inc., 276 F.3d 1275, 1279 n.3 (11th Cir. 2001); see also
Badillo v. Thorpe, 158 Fed. App’x 208, 214 (11th Cir. 2005) (“With
the exception of its federal funding requirement, the RA uses the
same standards as the ADA, and therefore, cases interpreting either
are applicable and interchangeable.”).



                                       - 12 -
plaintiffs    still   would    not     meet    the   age       restriction.        The

plaintiffs are unlikely to succeed in establishing this element of

the title II claim.”).

     As to the “qualified individual with a disability” element,

the ADA defines that term as “an individual with a disability who,

with or without reasonable modifications . . . meets the essential

eligibility    requirements     for    the     receipt     of    services     or   the

participation in programs or activities provided by a public

entity.”     42 U.S.C. § 12131(2).           As noted previously, plaintiff

only meets defendant’s eligibility requirements if the four-year

provision is waived.          Because the Court has determined such a

waiver would result in a fundamental alteration, the proposed

modification is not reasonable.              See Sandison, 64 F.3d at 1037

(concluding    waiver    of   age    restriction         was    not   a   reasonable

modification);    Pottgen,      40    F.3d    at   931    (same).         Therefore,

plaintiff has not demonstrated a substantial likelihood of success

on his ADA claim.       Given plaintiff’s failure to meet his burden,

the motion for preliminary injunction is denied.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Plaintiff’s Motion for Preliminary Injunction (Doc. #5) is

DENIED.

     DONE and ORDERED at Fort Myers, Florida, this                        19th     day

of March, 2019.



                                      - 13 -
Copies:
Counsel of Record




                    - 14 -
